                        UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION
                     CIVIL ACTION NO. ___________________

TIDE TAMER INDUSTRIES, INC.,                      )
                                                  )
              Plaintiff,                          )
                                                  )
v.                                                )   NOTICE OF REMOVAL OF ACTION
                                                  )   PURSUANT TO 28 U.S.C. § 1441(b)
THE CINCINNATI INSURANCE COMPANY,                 )            (DIVERSITY)
                                                  )
              Defendant.                          )
                                                  )

       Defendant, The Cincinnati Insurance Company (“Cincinnati”), hereby gives

notice, pursuant to 28 U.S.C. §§ 1332, 1441(b), and 1446, that it has removed the

above-captioned matter to the United States District Court for the Eastern District of

North Carolina, Eastern Division. A copy of this Notice is being filed with the Clerk of

the Superior Court of Greene County, North Carolina, pursuant to 28 U.S.C. § 1446(b).

In support of this Notice, Cincinnati states the following:

             PROCEDURAL BACKGROUND AND NATURE OF THE CASE

       1.     This is a civil action regarding whether a commercial property insurance

contract between Cincinnati and Tide Tamer Industries, Inc. (“Plaintiff”), numbered ENP

022 29 56 (the “Policy”), covers the insurance claim Plaintiff submitted, after Plaintiff’s

property allegedly sustained damage from Hurricane Matthew (the “Claim”). See infra.

       2.     On or about October 5, 2018, Plaintiff filed a complaint against Cincinnati

in the Superior Court of Greene County, North Carolina (the “Complaint”). The

Complaint bears case no. 18 CVS 235 (the “State Court Action”).


                                              1




            Case 4:18-cv-00186-FL Document 1 Filed 11/13/18 Page 1 of 5
       3.     Plaintiff served the Complaint upon the North Carolina Department of

Insurance (“NCDOI”), which the NCDOI received on October 15, 2018. On October 18,

2018, the NCDOI served the Complaint upon Cincinnati, which Cincinnati received on

October 23, 2018. See Exhibit 1, Plaintiff’s Complaint, including a copy of the Policy’s

Declarations (identified as Exhibit A); see also Exhibit 2, the NCDOI’s letter denoting its

October 15, 2018 receipt of Plaintiff’s complaint, and the NCDOI’s October 18, 2018

Service Letter to Cincinnati.

       4.     According to the Complaint, on October 8 and October 9, 2016, Hurricane

Matthew blew open Plaintiff’s roof, damaging the roof and allowing water to intrude and

damage the interior of Plaintiff’s building. See Ex. 1, Pl.’s Compl., ¶¶11-12.

       5.     Plaintiff alleges that after submitting the Claim to Cincinnati, Cincinnati

improperly declined coverage under the Policy. Id. at ¶¶13-14.

       6.     Plaintiff commenced the above-mentioned State Court Action, alleging in

its Complaint one count against Cincinnati for Breach of Contract. Plaintiff’s Complaint

seeks actual damages in the amount of “$134,481.00, or such greater amount that may

be shown in a trial,” as well as pre- and post-judgement interest. Id. at pp. 4-5.

       7.     In accordance with the foregoing, 28 U.S.C § 1332(a)(1), 28 U.S.C. §

1446 (b)(3), and 28 U.S.C. § 1446 (c)(1), Cincinnati removes this matter to this Court.

                  JURISDICTIONAL BASIS UNDER 28 U.S.C. § 1332

       8.     Under U.S.C. § 1332(a)(1), this Court has “original jurisdiction where the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between … citizens of different States ….” Id. Here, both criteria are met.



                                             2



            Case 4:18-cv-00186-FL Document 1 Filed 11/13/18 Page 2 of 5
A.     Complete Diversity of Citizenship Exists.

       9.      According to the Complaint, Plaintiff is a corporation organized and

existing under the laws of North Carolina with its principal place of business in Greene

County, North Carolina. See Ex. 1, Compl., ¶1, p. 1.

       10.     Also according to the Complaint, Cincinnati is a corporation organized and

existing under the laws of the State of Ohio with its principal place of business in

Cincinnati, Ohio. See Ex. 1, Compl., ¶2, p. 1.

       11.     Therefore, because Plaintiff and Cincinnati are the only Parties to this

Action and are citizens of different states, complete diversity between the Parties exists.

B.     The Amount in Controversy Exceeds $75,000.00.

       12.     Plaintiff’s Complaint acknowledges that the particular amount in

controversy is at least $134,481.00. See Ex. 1, Comp., ¶19, p. 4.

       13.     This acknowledgement satisfies the amount in controversy requirement,

as it clearly exceeds the $75,000.00 threshold. See U.S.C. § 1332(a)(1).

                                  LEGAL ARGUMENT

       14.      Because the amount in controversy in this matter exceeds $75,000.00,

exclusive of interest and costs, and this matter is between citizens of different states,

this Honorable Court has jurisdiction pursuant to 28 U.S.C. §§ 1332 and 1441.

       15.     Pursuant to 28 U.S.C. §1441(a), this Court is the proper venue for removal

because it is the district and division embracing the place wherein the originally filed

state action is pending. See Ex. 1, Comp., ¶¶7-9, p. 2 (alleging that the Building and

damage at issue occurred in Greene County and that the State Court Action was filed in

Greene County).      Cincinnati does not waive its right to contest venue, including

                                             3



             Case 4:18-cv-00186-FL Document 1 Filed 11/13/18 Page 3 of 5
pursuant to 28 U.S.C. §1404.

       16.     Pursuant to 28 U.S.C. §1446(d), a copy of this Notice of Removal is being

served upon counsel for the Plaintiff and shall be contemporaneously filed with the

Clerk’s Office for the Superior Court of Greene County, North Carolina.

       17.     A copy of the Notice of Removal to Opposing Counsel and the Notice of

Filing the Notice of Removal, both of which shall be filed in the State Court action, is

attached hereto as Exhibits 3 and 4, respectively.

       18.     This Notice of Removal is not a waiver of Cincinnati’s defenses, including

but not limited to the right to contest venue, nor should it be understood or construed as

a waiver of any defense Cincinnati may have against any of the allegations in the

Complaint, or as a general appearance or waiver of any defense based upon lack of

jurisdiction or for failure to state a claim.

       WHEREFORE, Defendant, The Cincinnati Insurance Company, requests that the

above-captioned action be removed from the Superior Court of Greene County, North

Carolina, to the United States District Court for the Eastern District of North Carolina.

                                         BUTLER WEIHMULLER KATZ CRAIG LLP

                                         /s/ T. Nicholas Goanos ____________________
                                         L. Andrew Watson
                                         NC Bar No.: 41812
                                         T. Nicholas Goanos
                                         NC Bar No.: 45656
                                         11605 N. Community House Road, Suite 150
                                         Charlotte, North Carolina 28277
                                         Telephone: (704) 543-2321
                                         Facsimile: (704) 543-2324
                                         Email:         awatson@butler.legal
                                                        ngoanos@butler.legal
                                         Attorneys for Cincinnati Insurance Company


                                                4



             Case 4:18-cv-00186-FL Document 1 Filed 11/13/18 Page 4 of 5
                            CERTIFICATE OF SERVICE

      I hereby certify that on the 13th day of November, 2018, I served a true and

correct copy of the above by placing the same, postage prepaid, in the United States

Mail addressed to the following persons, as well as filing the same with the above-

captioned court via CM-ECF System.

                                Matthew S. Sullivan
                                  John P. Marshall
                                 White & Allen, P.A.
                                   P.O. Box 3169
                              Kinston, NC 28502-3169
                                Counsel for Plaintiff

                               /s/ T. Nicholas Goanos
                                 T. Nicholas Goanos




                                         5



         Case 4:18-cv-00186-FL Document 1 Filed 11/13/18 Page 5 of 5
